Citation Nr: 0117390	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of the 
back.  

2.  Whether new and material evidence has been submitted 
reopen the claim of service connection for arthritis of the 
hips.  

3.  Entitlement to service connection for claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed tinnitus.  

5.  Entitlement to service connection for claimed glaucoma.  

6.  Entitlement to service connection for claimed tinea.  

7.  Entitlement to service connection for claimed cutaneous 
T-cell lymphoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the ROIC.  

In January 1990, the Board denied service connection for 
arthritis of the back and hips.  

In November 1992, the ROIC determined that evidence submitted 
by the veteran was new and material to reopen the claims.  
Nonetheless, the ROIC denied service connection for arthritis 
of the back and hips.  

Before reaching the merits of the claim, the Board must also 
address the jurisdictional question of whether new and 
material evidence has been submitted to reopen claims of 
service connection for arthritis of the back and hips.  

(The issues of service connection for bilateral hearing loss, 
tinnitus, glaucoma, tinea and cutaneous T-cell lymphoma are 
addressed in the Remand section of this document.)  



FINDINGS OF FACT

1.  In January 1990, the Board denied the veteran's claims of 
service connection for arthritis of the back and hips.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims file since the January 
1990 decision.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for 
arthritis of the back.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 
(2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for 
arthritis of the hips.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303 
(2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issues of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to those issues is required at this time.  

In January 1990, the Board denied the veteran's claims of 
service connection for arthritis of the back and hips.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence considered by the Board in January 1990 included 
the veteran's service medical records, statements of the 
veteran and VA medical reports.  The medical evidence showed 
that the veteran had complained in service of joint pain, 
which was initially attributed to acute arthritis.  
Subsequently the symptomatology was attributed to rheumatic 
fever.  Degenerative changes of the back and hips were first 
verified by x-ray studies more than four decades after 
service.  The veteran also contended that he had rheumatoid 
arthritis secondary to his service-connected rheumatic fever.  

Based on this evidence, the Board denied service connection 
on the basis that arthritis was not shown for many years 
after service.  In addition, the Board determined that the 
claimed causal relationship between rheumatic fever and 
rheumatoid arthritis was not supported by "sound medical 
principles." 

The evidence submitted subsequent to the January 1990 Board 
decision includes VA and private medical evidence as well as 
statements and testimony of the veteran.  

Of particular interest is an August 1992 letter from Val R. 
Cantagallo, M.D. who noted that the veteran was diagnosed as 
having rheumatic fever in service.  He stated that 
"[r]heumatic fever predisposes to arthritis of the joints 
later in life.  [The veteran's] x-rays show arthritis of the 
hips, spine both neck and back.  The connection between 
service[-]related rheumatic fever and his present arthritis 
is a strong one."  

The evidence is certainly new, as it was not of record at the 
time of the Board's January 1990 decision.  Furthermore, the 
evidence is material as it is probative of whether the 
veteran's arthritis started in service or was caused by his 
service-connected rheumatic fever.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for arthritis of the back and hips.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for arthritis of the back and 
hips, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the ROIC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran in this regard should be asked to submit 
competent evidence to support his claims of service 
connection.  

Furthermore, the veteran has not been afforded a VA medical 
examination with regard to any of his service connection 
claims.  

In light of the foregoing, the Board is REMANDING the case to 
the ROIC for the following actions:

1.  The ROIC should take appropriate 
steps to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed arthritis of the back and 
hips, bilateral hearing loss, tinnitus, 
glaucoma, tinea and cutaneous T-cell 
lymphoma since service.  In particular, 
he should be instructed to submit 
competent evidence to support his 
assertions that he is suffering from 
current disabilities due to disease or 
injury that was incurred in or aggravated 
by service.  After obtaining any 
necessary authorization from the veteran, 
the ROIC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran in response to this 
request, which have not been previously 
secured.  

2.  Then, the ROIC should schedule the 
veteran for comprehensive medical 
examinations to determine the nature and 
likely etiology of his claimed arthritis 
of the back and hips, bilateral hearing 
loss, tinnitus, glaucoma, tinea and 
cutaneous T-cell lymphoma.  All efforts 
made toward conducting the examinations 
should be documented in the claims 
folder.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiners prior to 
the requested study.  Based on his/her 
review of the case, each examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has current disability manifested by 
arthritis of the back and hips, bilateral 
hearing loss, tinnitus, glaucoma, tinea 
and cutaneous T-cell lymphoma due to 
disease or injury that was incurred in or 
aggravated by service.  Specifically, the 
appropriate examiner should state whether 
it is at least as likely as not that the 
veteran's arthritis of the back and hips 
was caused by his service-connected 
rheumatic fever.  Similarly, the 
appropriate examiner should state whether 
it is at least as likely as not that any 
hearing loss and tinnitus is due to noise 
exposure in service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the ROIC must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the ROIC should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



